DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a cooling device," "a control part," "a power receiving part," "communication means," and "temperature management apparatus" in claims 1, 8, 10, and 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The "cooling device" is described as a cooling unit, peltier device or an equivalent such as a refrigerator, a refrigerating unit, a cooling coil (see paragraph 29).
The "control part" is described as a control unit, a processor, a computer, a CPU (see paragraphs 30, 32 and 22).
The "power receiving part" is described as a portion of the control circuit receiving power or a chargeable battery (see paragraphs 15, 18, and 38).
The "communication means" is described as an antenna (see paragraph 32).
The "temperature management apparatus" is described as control unit, a CPU (see paragraphs 61-62).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linton (US 2003/0034390 A1).
In regards to claim 1, Linton teaches a cold storage box (box MW 35, see fig. 1) comprising: a storage part capable of housing at least one stored object (MW 35 as a refrigerated storage container capable of housing products, see paragraph 22); a lid part (door 37) covering an opening part of the storage part (see fig. 1); and a cooling device (refrigerated unit) cooling the storage part (see paragraph 30), the cold storage box comprising: an RF tag provided for the stored object (RFID badges 75 and RFID tags 95 for each of the product for the MW 35 boxes, see paragraphs 28-30) and equipped with a temperature sensor (55); and a control part (controller 45) communicating with the RF tag at appropriate time intervals via an antenna part (via antenna 43, see paragraph 22; Also one-time access to MW 35 for each product storage is provided with RFID badge communicating via antenna 43 with the controller, see paragraphs 28; In addition see period connection established by the controller, paragraph 34) provided inside the storage part (43 inside MW 35, see fig. 1), the control part storing ID information of the RF tag (controller collects data through RFDC 66, see fig. 2 and paragraph 26; the controller also matches the read code to the user list to check the authenticity of the RFID badge, see paragraph 30; Also see history of orders, paragraph 20) and temperature information sensed by the temperature sensor of the RF tag (controller reads and transmits sensed temperature information, see paragraph 30).
In regards to claim 4, Linton teaches the limitations of claim 4 and further discloses that the control part (45) includes a transmission part (at least part of the network 13, see fig. 1 and paragraph 17) capable of transmitting at least the temperature information of the stored object to an external terminal (temperature information transmitted to the server, see paragraph 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton (US 2003/0034390 A1) as applied to claim 1 above and further in view of Kimball (US 2005/0258961 A1).
In regards to claim 2, Linton teaches the limitations of claim 2 and further discloses that the antenna part on an inner surface side of the box (43 inside box 35, see fig. 1), wherein when the stored object is taken out from and is put in the storage part, the control part communicates with the RF tag via the antenna part and stores the ID information of the RF tag (after individual items 90 are placed within the box 35, the tags and ID associated with the products are scanned by controller 45, see paragraphs 31, 4; and the controller scans remaining products after some the products are removed from the box, see paragraph 32).
However, Linton does not explicitly teach that the antenna part on an inner surface side of the lid part.
Kimball teaches an antenna part (62) on an inner surface side of the door (80, see fig. 8b and paragraph 67 and claim 14).

In regards to claim 3, Linton as modified teaches the limitations of claim 3 and further discloses that the boxes (35) are capable of storing enzymes, cloning vectors, and component cells (see paragraph 21); and an opening and closing sensor (proximity sensor 40) sensing an opening and closing state of the lid part (see paragraph 31), wherein the control part (45) makes a period of time shorter in a state in which the lid part is opened (time for a state in which lock 39 is opened for the door, is set at 5 seconds, see paragraph 35 and wherein the interface 66 of controller 45 is disabled for open state, see paragraph 31) than in a state in which the lid part is closed (5 seconds is less than the amount of time spent by the products such as enzymes or assays or component cells inside the cabinet/box in comparison to the shelf life or for a time period until an administrator removes it, see paragraph 33; In comparison to the 5 seconds of door opening state, enzymes, assays and component cells are store from days to years in cold storage boxes).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton (US 2003/0034390 A1) as applied to claim 4 above and further in view of Koike (US 2006/0264221 A1).
In regards to claim 5, Linton teaches the limitations of claim 5 and further discloses an upper limit temperature is set for the control part (temperature above predetermined range, see paragraph 30), the control part detects that a temperature indicated by the temperature information of the stored object is the upper limit temperature or more (see paragraph 30), and when the temperature indicated by the temperature information of the stored object is the upper limit temperature or more, the control part transmits abnormality information to the controller (when the temperature is out of range, the controller is notified and the controller in turn operates the refrigerated unit to cool the interior to reduce the 
However, Linton does not explicitly teach a time limit set for the control part, and reporting abnormality when the recorded period of time exceeds the time limit.
Koike teaches a time limit set for the control part (predetermined time, see paragraph 60), and that the controller (41) detects when a period of time (abnormality outbreak time at S24, see fig. 7) during which the temperature indicated by the temperature information is the upper limit temperature or more (temperature above threshold value at S23) exceeds the time limit (S25), the control part transmits abnormality information to the external terminal to make notification (notifying of abnormality at step S26 to center 2, see fig. 7 and paragraphs 60 and 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton by setting a time limit for the control part, and reporting abnormality information to the external terminal when a period of time during which the temperature indicated by the temperature information is the upper limit temperature or more exceeds the time limit based on the teachings of Koike in order to allow the system to perform highly reliable quality management at low cost by maintaining temperature variation data and by quickly notifying about abnormalities related to temperature exceeding upper limits (see paragraph 2, Koike).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton (US 2003/0034390 A1) as applied to claim 1 above and further in view of Koike (US 2006/0264221 A1) and Linney (US 2016/0169578 A1).
In regards to claim 6, Linton teaches the limitations of claim 6 and further discloses an upper limit temperature is set for the control part (temperature above predetermined range, see paragraph 30), the control part detects that a temperature indicated by the temperature information of the stored object is the upper limit temperature or more (see paragraph 30), and when the temperature indicated by the temperature information of the stored object is the upper limit temperature or more, the control part 
However, Linton does not explicitly teach a time limit set for the control part, and reporting abnormality when the recorded period of time exceeds the time limit.
Koike teaches a time limit set for the control part (predetermined time, see paragraph 60), and that the controller (41) detects when a period of time (abnormality outbreak time at S24, see fig. 7) during which the temperature indicated by the temperature information is the upper limit temperature or more (temperature above threshold value at S23) exceeds the time limit (S25), the control part transmits abnormality information to the external terminal to make notification (notifying of abnormality at step S26 to center 2, see fig. 7 and paragraphs 60 and 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton by setting a time limit for the control part, and reporting abnormality information to the external terminal when a period of time during which the temperature indicated by the temperature information is the upper limit temperature or more exceeds the time limit based on the teachings of Koike in order to allow the system to perform highly reliable quality management at low cost by maintaining temperature variation data and by quickly notifying about abnormalities related to temperature exceeding upper limits (see paragraph 2, Koike).
Linton also does not explicitly teach that the abnormality is indicated by the control part causing a light emitting part provided for the cold storage box to emit light.
However, Linney teaches a controller (18) that causes a light emitting part (LED) provided for the refrigerated enclosure to emit light to indicate an error/malfunction (see paragraphs 33 and 38-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton as modified by providing a light emitting part for the refrigerated enclosure to emit light to indicate abnormality based on 
In regards to claim 7, Linton teaches the limitations of claim 7 and further discloses an upper limit temperature is set for the control part (temperature above predetermined range, see paragraph 30), the control part detects that a temperature indicated by the temperature information of the stored object is the upper limit temperature or more (see paragraph 30), and when the temperature indicated by the temperature information of the stored object is the upper limit temperature or more, the control part transmits abnormality information to the controller (when the temperature is out of range, the controller is notified and the controller in turn operates the refrigerated unit to cool the interior to reduce the temperature of the space, see paragraph 30) the external server also receives the temperature history (see paragraphs 17 and 33); and the controller notifies with a message (at step 208) when the measured time (time at 190) exceeds the open time (T2 expired at step 204), where during the open state the interface is disabled (see paragraph 31).
However, Linton does not explicitly teach a time limit set for the control part, and reporting abnormality when the recorded period of time exceeds the time limit.
Koike teaches a taking-out time limit set for the control part (predetermined time, see paragraph 60), and that the controller (41) detects when a period of time (abnormality outbreak time at S24, see fig. 7) exceeds the time limit (S25), the control part transmits abnormality information to the external terminal to make notification (notifying of abnormality at step S26 to center 2, see fig. 7 and paragraphs 60 and 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton by setting a time limit for the control part, and measuring a period of time as taught by Koike for a duration during which the ID information of the stored object is not detected by the antenna part provided inside the storage part in the system of Linton and notifying when the period of time exceeds the time limit based on the teachings of 
Linton also does not explicitly teach that the abnormality is indicated by the control part causing a light emitting part provided for the cold storage box to emit light.
However, Linney teaches a controller (18) that causes a light emitting part (LED) provided for the refrigerated enclosure to emit light to indicate an error/malfunction (see paragraphs 33 and 38-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton as modified by providing a light emitting part for the refrigerated enclosure to emit light to indicate abnormality based on the teachings of Linney in the system of Linton as modified in order to quickly grab attention of a maintenance personnel from a distance with the blinking or well-lit LED light to promptly address the temperature issues causing abnormality in the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton as applied to claim 1 above and further in view of Gilbert (US 2004/0212479 A1).
In regards to claim 8, Linton teaches the limitations of claim 8 and further discloses a power receiving part (power lines) capable of receiving (see paragraph 23), electrical power for operating the control part (power received by the controller 45, see paragraph 23).
However, Linton does not explicitly teach power transmission by radio.
Gilbert teaches a power receiving circuit (38) capable of receiving electric power for controller by radio (see paragraphs 11, 13, 15, 17-18 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of cold storage box of Linton as modified by providing a power receiving circuit capable of receiving electric power for controller by radio as taught by Gilbert in order to allow the system to be powered by low power that is transmitted through radio and .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton as applied to claim 1 above and further in view of Tian (CN 106073047 A).
In regards to claim 9, Linton teaches the limitations of claim 9 except that the antenna is made of aluminum foil.
Tian teaches an antenna (42) made of aluminum foil (see paragraph 19 and fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of antenna in the cold storage box of Linton by providing the antenna made of aluminum in the form of a foil on the surface of the box, which also serves as a thermal insulating material based on the teachings of Tian in order to grant an advantage of a conductive material that is also insulating for the refrigerated box.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton as applied to claim 1 above and further in view of Manning (US 2014/0165614 A1).
In regards to claim 10, Linton teaches the limitations of claim 10 and further discloses that the antenna part as a communication means capable of communicating with the control part (see paragraph 30), and the cooling device is stopped (refrigerated unit is operated only when the temperature requirement is not met, see paragraph 30).
However, Linton does not explicitly teach that the box can be housed in a refrigerator.
Manning teaches that a container for storing products (410, see fig. 4) can be housed in a refrigerator (see paragraph 52), where the communication means capable of communicating with the control part (see fig. 4), and when the cold storage box is housed in the refrigerator, the refrigerator provides cooling to all the compartments and containers (see paragraphs 49-50 and 88).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton as applied to claim 1 above and further in view of Pope (US 2005/0248455 A1) and Koike (US 2006/0264221 A1).
In regards to claim 11, Linton teaches the limitations of claim 11 and further discloses RF tag (RFID tags or tags, see paragraph 27) that store and operate to attain temperatures (see paragraph 27).
However, Linton does not explicitly teach a battery part and a memory part capable of performing temperature storing when a period of time exceeds a set time.
Pope teaches an RF tag including battery part and a memory part (see paragraph 56) capable of storing information on temperatures measured at appropriate time intervals by electrical power of the battery part (see paragraphs 55 and 38) when at a period of time during which the RF tag and the reader do not communicate with each other (see paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Linton by providing an RF tag including battery part and a memory part capable of storing information on temperatures measured at appropriate time intervals by electrical power of the battery part when at a period of time during which the RF tag and the reader do not communicate with each other based on the teachings of Pope in order to continuously and actively monitor products using RFID using battery in the absence of main power and when the possibility of losing the communication and data transmission with the controller and server is high (see paragraph 8, Pope).
Linton also does not explicitly teach temperature control when a time period exceeds the time limit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton as modified by setting a time limit for the control part, and reporting abnormality information to the external terminal when a period of time during which the temperature indicated by the temperature information is the upper limit temperature or more exceeds the time limit based on the teachings of Koike in order to allow the system to perform highly reliable quality management at low cost by maintaining temperature variation data and by quickly notifying about abnormalities related to temperature exceeding upper limits (see paragraph 2, Koike).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton in view of Pope and Koike as applied to claim 11 above and further in view of Linney (US 2016/0169578 A1).
In regards to claim 12, Linton teaches the limitations of claim 12 and further discloses an upper limit temperature is set for the control part (temperature above predetermined range, see paragraph 30), the control part detects that a temperature indicated by the temperature information of the stored object is the upper limit temperature or more (see paragraph 30), and when the temperature indicated by the temperature information of the stored object is the upper limit temperature or more, the control part transmits abnormality information to the controller (when the temperature is out of range, the controller is notified and the controller in turn operates the refrigerated unit to cool the interior to reduce the temperature of the space, see paragraph 30) the external server also receives the temperature history (see paragraphs 17 and 33).

Koike teaches a time limit set for the control part (predetermined time, see paragraph 60), and that the controller (41) detects when a period of time (abnormality outbreak time at S24, see fig. 7) during which the temperature indicated by the temperature information is the upper limit temperature or more (temperature above threshold value at S23) exceeds the time limit (S25), the control part transmits abnormality information to the external terminal to make notification (notifying of abnormality at step S26 to center 2, see fig. 7 and paragraphs 60 and 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton by setting a time limit for the control part, and reporting abnormality information to the external terminal when a period of time during which the temperature indicated by the temperature information is the upper limit temperature or more exceeds the time limit based on the teachings of Koike in order to allow the system to perform highly reliable quality management at low cost by maintaining temperature variation data and by quickly notifying about abnormalities related to temperature exceeding upper limits (see paragraph 2, Koike).
Linton also does not explicitly teach that the abnormality is indicated by the control part causing a light emitting part provided for the cold storage box to emit light.
However, Linney teaches a controller (18) that causes a light emitting part (LED) provided for the refrigerated enclosure to emit light to indicate an error/malfunction (see paragraphs 33 and 38-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control part of the system of Linton as modified by providing a light emitting part for the refrigerated enclosure to emit light to indicate abnormality based on the teachings of Linney in the system of Linton as modified in order to quickly grab attention of a maintenance personnel from a distance with the blinking or well-lit LED light to promptly address the temperature issues causing abnormality in the system.

s 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linton as applied to claim 1 above and further in view of Sigety (US 2017/0268814 A1).
In regards to claim 13, Linton teaches the limitations of claim 13 and further discloses a temperature management apparatus (server 11 or 12, see paragraph 5), which receives the temperature of each object in the cold storage box to cross-check (server tracks products and information see paragraph 5, 7, and 30); and when the temperature indicated by the temperature information of the stored object is the upper limit temperature or more, sorting-out of the cold storage box is performed (when the temperature is out of range, the controller is notified and the controller in turn sorts the box from other boxes and provides cooling by the refrigerated unit to cool the interior to reduce the temperature of the space, see paragraph 30).
However, Linton does not explicitly teach a belt conveyor for conveying the storage box.
Sigety teaches a cold storage box management system (see figs. 1-4) with a belt conveyor (136, see paragraph 57) for conveying the storage box (containers 150, see paragraph 57 and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold storage box system of Linton by providing a cold storage box management system with a belt conveyor as taught by Sigety for conveying the storage boxes of Linton in order to quickly and efficiently transport large and heavy cold boxes across a cooling system measuring and tracking the weight and temperature of the boxes (see abstract, Sigety).
In regards to claim 14, Linton teaches the limitations of claim 14 except that the temperature information received by the temperature management apparatus is stored in a memory part of a cloud server.
However, Sigety teaches that the temperature information received by the temperature management apparatus is stored in a memory part of a cloud server (temperature information saved in the cloud-based database, see paragraphs 31, and 114-116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold storage box system and management system of Linton as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                        /NELSON J NIEVES/Primary Examiner, Art Unit 3763